 Case 5:20-cv-00730-KK Document 10 Filed 05/18/20 Page 1 of 1 Page ID #:31



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178)
 2   6167 Bristol Parkway
     Suite 200
 3
     Culver City, California 90230                                 JS-6
 4   Telephone: (310) 997-0471
     Facsimile: (866) 286-8433
 5   E-mail: nick@wadjalawgroup.com
     Attorney for Plaintiff
 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  CENTRAL DISTRICT OF CALIFORNIA
 9

10
      CAROL TORRES,                               Case No. 5:20-cv-00730-KK
11
                        Plaintiff,                PROPOSED ORDER ON PLAINTIFF’S
12                                                NOTICE OF VOLUNTARY DISMISSAL
             v.                                   WITH PREJUDICE
13

14    COLLECTION CONSULTANTS OF
      CALIFORNIA,
15
                        Defendant.
16

17                          ORDER ON DISMISSAL WITH PREJUDICE
18

19          Plaintiff, Carol Torres (“Plaintiff”), by and through her attorneys, Sulaiman Law Group,

20   Ltd. having filed with this Court her Notice of Voluntary Dismissal with prejudice and the Court

21   having reviewed same, now finds that this matter should be dismissed.
22          IT IS THEREFORE ORDERED by this Court that the above cause of action is hereby
23
     dismissed, with prejudice.
24

25   Dated: _May 18, 2020
26                                               _______________________________________
27                                               Hon. Kenly Kiya Kato
                                                 United States Magistrate Judge
28
                                                     1
